IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 MATTHEW P. DEC,                               : No. 23 WM 2022
                                               :
                     Petitioner                :
                                               :
                                               :
              v.                               :
                                               :
                                               :
 COMMONWEALTH OF PENNSYLVANIA,                 :
 DEPARTMENT OF TRANSPORTATION,                 :
 BUREAU OF DRIVER LICENSING,                   :

                     Respondent


                                       ORDER



PER CURIAM

      AND NOW, this 22nd day of August, 2022, the “Application for Extra Ordinary [sic]

Relief in the Form of Supercedeas [sic]” is DENIED.